 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6    BRYAN DRYDEN,                                           Case No. 2:16-cv-01227-JAD-GWF
 7                                          Plaintiff,
             v.                                                            ORDER
 8
      STATE OF NEVADA, et al.,
 9
                                         Defendants.
10

11          This matter is before the Court on Plaintiff’s Motion to Extend Time (ECF No. 64), filed
12   on February 26, 2019. Defendants filed their Non-Opposition (ECF No. 69) to Plaintiff’s Motion
13   to Extend Time on March 12, 2019.
14          Plaintiff represents that he is unsure as to the status of discovery and requests an extension
15   if discovery has elapsed. Defendants do not oppose Plaintiff’s request but argue that it is moot as
16   a discovery plan and scheduling order has not been entered. The Court denies Plaintiff’s motion
17   for extension as moot and instructs the parties to meet and confer to discuss a discovery plan and
18   scheduling order pursuant to Local Rule 16-1(d) and to file a proposed discovery plan and
19   scheduling order no later than March 29, 2019. Accordingly,
20          IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time (ECF No. 64) is
21   denied as moot.
22          IT IS FURTHER ORDERED that the parties must meet and confer to discuss and
23   discovery plan and scheduling order pursuant to Local Rule 16-1(d) and to file a proposed
24   discovery plan and scheduling order no later than March 29, 2019.
25          Dated this 13th day of March, 2019.
26
27
                                                             GEORGE FOLEY, JR.
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
